Case 3:19-cv-00420-HEH-EWH Document 117 Filed 05/28/21 Page 1 of 14 PagelD# 1591

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

KEVIN DOHERTY, )
Plaintiff,
Vv. Civil Action No. 3:19CV420-HEH
CORIZON HEALTH, e? ai., 5
Defendants.
MEMORANDUM OPINION

(Granting Motions to Dismiss)

Kevin Doherty, a Virginia inmate proceeding pro se and in forma pauperis, filed
this civil rights action alleging that, while he was an inmate at the Arlington County
Detention Facility (‘ACDF”), Defendants! provided him with constitutionally inadequate
medical care for his deep vein thrombosis (“DVT”). (ECF No. 80 at 1.)? The matter is
now before the Court on two Motions to Dismiss: the first filed by Arlington County on
February 3, 2021 (ECF No. 84), and the second filed by Corizon, Hyman, Nurse Burris,

and PA Mallin on February 26, 2021 (ECF No. 91). Doherty has responded to each of

 

1 Doherty names as defendants: Corizon Health (“Corizon”), “the medical service provider for
inmates at ACDF;” Corizon’s Chief Executive Officer, James Hyman (“Hyman”); Richard
Ashby (“Dr. Ashby”), “the medical doctor tasked with providing care [for] inmates at ACDF;”
Danbi Mallin (“PA Mallin”), a physician’s assistant at ACDF; Majorie Burris (“Nurse Burris”), a
nurse at ACDF; Beth Arthur (“Sheriff Arthur”), the Sheriff of Arlington County; and Arlington
County, Virginia, the municipality in which the ACDF is located. (ECF No. 80 at 1-2.) Ina
separate Memorandum Order, the Court dismissed all claims against the Virginia Department of
Corrections. (See ECF No. 81.)

2 The Court employs the numbering and pagination assigned by the CM/ECF docketing system
for the citations to the parties’ submissions. The Court corrects the spelling, punctuation, and
capitalization in the parties’ submissions and removes emphasis and symbols utilized by the
parties unless otherwise noted.
Case 3:19-cv-00420-HEH-EWH Document 117 Filed 05/28/21 Page 2 of 14 PagelD# 1592

these respective Motions to Dismiss. For the reasons set forth below, the Motions to
Dismiss will be granted.’
I. STANDARD FOR A MOTION TO DISMISS

“A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;
importantly, it does not resolve contests surrounding the facts, the merits of a claim, or
the applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952
(4th Cir. 1992) (citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and
Procedure § 1356 (1990)). In considering a motion to dismiss for failure to state a claim,
a plaintiff's well-pleaded allegations are taken as true and the complaint is viewed in the
light most favorable to the plaintiff. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th
Cir. 1993); see also Martin, 980 F.2d at 952. This principle applies only to factual
allegations, however, and “a court considering a motion to dismiss can choose to begin
by identifying pleadings that, because they are no more than conclusions, are not entitled
to the assumption of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

The Federal Rules of Civil Procedure “require[ ] only ‘a short and plain statement
of the claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant
fair notice of what the . . . claim is and the grounds upon which it rests.” Bed! Atl. Corp.
v. Twombly, 550 U.S. 544, 555 (2007) (second alteration in original). Plaintiffs cannot
satisfy this standard with complaints containing only “labels and conclusions” or a

“formulaic recitation of the elements of a cause of action.” Jd. Instead, a plaintiff must

 

3 Sheriff Arthur has also filed a Motion to Dismiss. (ECF No. 87.) That motion will be
addressed separately, as Doherty has requested, and been granted, an enlargement of time to file
his response. (See ECF Nos. 107, 109.)

2
Case 3:19-cv-00420-HEH-EWH Document 117 Filed 05/28/21 Page 3 of 14 PagelD# 1593

allege facts sufficient “to raise a right to relief above the speculative level,” id., stating a
claim that is “plausible on its face,” id. at 570, rather than merely “conceivable.” Id. “A
claim has facial plausibility when the plaintiff pleads factual content that allows the court
to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). In order for a claim or
complaint to survive dismissal for failure to state a claim, therefore, the plaintiff must
“allege facts sufficient to state all the elements of [his or] her claim.” Bass v. EI.
DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003) (citing Dickson v.
Microsoft Corp., 309 F.3d 193, 213 (4th Cir. 2002); Jodice v. United States, 289 F.3d
270, 281 (4th Cir. 2002)).

Lastly, while the Court liberally construes pro se complaints, Gordon v. Leeke,
574 F.2d 1147, 1151 (4th Cir. 1978), it does not act as the inmate’s advocate, sua sponte
developing statutory and constitutional claims the inmate failed to clearly raise on the
face of his complaint. See Brock v. Carroll, 107 F.3d 241, 242-43 (4th Cir. 1997)
(Luttig, J., concurring); Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir.
1985).

II. SUMMARY OF PERTINENT ALLEGATIONS AND CLAIMS

Proceeding on his Third Particularized Complaint “Complaint,” ECF No. 80),

Doherty alleges that:

On 3/18/19, while incarcerated at the ACDF, Plaintiff sought
emergency medical care with Defendant Ashby, believing he had a DVT in

 

4 The Court omits paragraph numbers, references to secondary sources, and case authority in
quotations to Doherty’s Complaint unless otherwise noted.

3
Case 3:19-cv-00420-HEH-EWH Document 117 Filed 05/28/21 Page 4 of 14 PagelD# 1594

his left calf. On 4/23/19, some 35 days later, a DVT was confirmed in
Plaintiff's left calf.

Plaintiff asserts the delay in treatment led to further medical
complications, including a PE!! lung clot and that this PE has caused him
pain, suffering and diminished lung capacity.

Plaintiff further asserts that multiple Corizon staff treated him with
deliberate indifference (DI) to his serious medical needs, that he personally
observed multiple other cases of Corizon staff treating ACDF inmates with
DI, and that Corizon Medical records have been altered post medical
encounter to cover—up the DI shown by Corizon staff.

(ECF No. 80 at 2-3.)
In the section of his Complaint, entitled “§ 1983 Constitutional Violations,”
Doherty goes on to allege that:

DI towards an inmate’s serious medical needs has been held to be a
violation of an inmate’s 8" Amendment!! right to be free of cruel and
unusual punishment.

A delay in treatment can be enough to prove DI.

A plaintiff must also show “substantial harm,” which may be
satisfied by proving a “life long handicap . . . or considerable pain.”

Plaintiff seeks emergency medical attention for a DVT on 3/18/19
from Corizon Staff, makes multiple requests [and] pleads to have his
serious medical condition properly addressed. Finally, 35 days later, on
4/22/19, DEF Ashby orders the test that confirms Plaintiff's DVT.

Plaintiff has minimally stated a colorable claim of 8" Amendment
violation by DEF Ashby, and may present enough for a reasonable juror to
infer DI by DEF Ashby to his serious medical needs which caused him
considerable pain [and] potentially life-long handicap.

 

> Doherty does not define the term “PE” anywhere in his Complaint. Nevertheless, affording
Doherty the benefit of a liberal construction, the Court understands this term to be a reference to
the medical condition known as a pulmonary embolism (“PE”). According to the Centers for
Disease Control and Prevention, a PE is the “most serious complication of DVT,” which can
occur when a blood clot caused by the DVT “breaks off and travels through the blood stream to
the lungs, causing a blockage.” See CTRS. FOR DISEASE CONTROL, What is Venous
Thromboembolism?, (Feb. 7, 2020) https://www.cdc.govw/ncbddd/dvt/facts.html (last visited

May 27, 2021).

6 “Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual
punishments inflicted.” U.S. CoNnsT. amend. VIII.

4
Case 3:19-cv-00420-HEH-EWH Document 117 Filed 05/28/21 Page 5 of 14 PagelD# 1595

Plaintiff further notes another Corizon employee at ACDF who
treated him with DI, Corizon Nurse Burris.

(Id. at 34 (omission in original).)
Finally, in the section of his Complaint, entitled “§ 1985 Constitutional
Violations,” Doherty alleges that:

42 U.S.C. § 1985 states that 2 or more persons who are motivated by
a specific class-based invidiously discriminatory animus to deprive the
Plaintiff of the equal enjoyment of rights secured by the law to all and
which results in injury to the Plaintiff as a consequence of an overt act
committed by defendants in connection with the conspiracy is a violation of
§ 1985. That both DEFs Ashby and Burris display clear DI toward Plaintiff
in separate events could lead a reasonable juror to infer coordination
between the two or more of Corizon staff to deprive ACDF inmates the
right to proper medical attention. That Plaintiff asserts this is Corizon’s
MO at ACDF [and] further supports a colorful claim that a concerted effort
to deprive legally protected rights of inmates [at] ACDF is occurring or at
least did occur.

(Id. at 5.)

Relying on the foregoing allegations, Doherty demands relief upon the following

grounds:

Claim One Dr. Ashby “had a duty to treat [Doherty’s] serious medical
need with proper medical care, which he failed to do when he
intentionally [and] without medical prudence, delayed .. .
testing [for and] treatment of [Doherty’s] ... DVT .. . [for]
35 days.” (Id. at 5-6.)’

Claim Two Nurse Burris “had a duty to consider [Doherty’s] serious
medical needs, not disregard them as she did.” (dd. at 6.)

Claim Three PA Mallin “saw [Doherty] on 3/30/2019 . . . and 6/22/2019

. . . and treated [Doherty’s] serious medical need with
D[eliberate] I[difference].” (/d.)

 

7 Dr. Ashby has filed an Answer. (ECF No. 90.) Accordingly, Claim One is not presently before
the Court and will not be addressed herein.

5
Case 3:19-cv-00420-HEH-EWH Document 117 Filed 05/28/21 Page 6 of 14 PagelD# 1596

Claim Four Corizon “had a duty to ensure qualified person[s] . . . staffed
ACDF. [Corizon] and its CEO Hyman failed in their duties
and are liable . . . to [Doherty].” (/d.)

Claim Five Sheriff Arthur and Arlington County “had a duty to [Doherty]
to ensure he was provided proper medical care. When
[Doherty] did not receive it [at] ACDF they failed their duty
and are liable [to Doherty].” (/d.)

Claim Six Dr. Ashby, PA Mallin, Nurse Burris, and Corizon “further are
liable for conspiring to violate [Doherty’s] right to proper
medical attention and then attempting to cover those
violations up after the fact.” (Jd. at 7.)

Ill. ANALYSIS

To state a viable claim under 42 U.S.C. § 1983, a plaintiff must allege that a
person acting under color of state law deprived him or her of a constitutional right or of a
right conferred by a law of the United States. See Dowe v. Total Action Against Poverty
in Roanoke Valley, 145 F.3d 653, 658 (4th Cir. 1998) (citing 42 U.S.C. § 1983).
However, “[g]overnment officials may not be held liable for the unconstitutional conduct
of their subordinates under a theory of respondeat superior.” Ashcroft v. Iqbal, 556 U.S.
662, 676 (2009) (citations omitted). Instead, the “plaintiff must plead that each
Government-official defendant, through the official’s own individual actions, has
violated the Constitution.” /d. Thus, to survive a motion to dismiss, a plaintiff must
“affirmatively [allege] that the official charged acted personally in the deprivation of the
plaintiff's rights.” Wright v. Collins, 766 F.2d 841, 850 (4th Cir. 1985) (quoting
Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977)); Trulock v. Freeh, 275 F.3d 391,
402 (4th Cir. 2001) (noting that liability in a civil rights case is “personal, based upon

each defendant’s own constitutional violations”).
Case 3:19-cv-00420-HEH-EWH Document 117 Filed 05/28/21 Page 7 of 14 PagelD# 1597

To state an Eighth Amendment claim, an inmate must allege facts that indicate
“(1) that objectively the deprivation of a basic human need was ‘sufficiently serious,’ and
(2) that subjectively the prison officials acted with a ‘sufficiently culpable state of
mind.’” Johnson v. Quinones, 145 F.3d 164, 167 (4th Cir. 1998) (quoting Wilson v.
Seiter, 501 U.S. 294, 298 (1991)). Under the objective prong, the inmate must allege
facts to suggest that the deprivation complained of was extreme and amounted to more
than the “routine discomfort” that is “part of the penalty that criminal offenders pay for
their offenses against society.” Strickler v. Waters, 989 F.2d 1375, 1380 n.3 (quoting
Hudson v. McMillian, 503 U.S. 1, 9 (1992)). “In order to demonstrate such an extreme
deprivation, a prisoner must allege ‘a serious or significant physical or emotional injury
resulting from the challenged conditions.’” De ’Lonta v. Angelone, 330 F.3d 630, 634
(4th Cir. 2003) (quoting Strickler, 989 F.2d at 1381). With respect to claims of
inadequate medical treatment under the Eighth Amendment, “the objective component is
satisfied by a serious medical condition.” Quinones, 145 F.3d at 167.

The subjective prong requires the plaintiff to allege facts that indicate a particular
defendant actually knew of and disregarded a substantial risk of serious harm to his
person. See Farmer v. Brennan, 511 U.S. 825, 837 (1994). “Deliberate indifference is a
very high standard—a showing of mere negligence will not meet it.” Grayson v. Peed,
195 F.3d 692, 695 (4th Cir. 1999) (citing Estelle v. Gamble, 429 U.S. 97, 105-06 (1976)).

[A] prison official cannot be found liable under the Eighth Amendment for

denying an inmate humane conditions of confinement unless the official

knows of and disregards an excessive risk to inmate health or safety; the

official must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw
the inference.
Case 3:19-cv-00420-HEH-EWH Document 117 Filed 05/28/21 Page 8 of 14 PagelD# 1598

Farmer, 511 U.S. at 837. Farmer teaches “that general knowledge of facts creating a
substantial risk of harm is not enough. The prison official must also draw the inference
between those general facts and the specific risk of harm confronting the inmate.”
Quinones, 145 F.3d at 168 (citing Farmer, 511 U.S. at 837); see Rich v. Bruce, 129 F.3d
336, 338 (4th Cir. 1997). Thus, to survive a motion to dismiss, the deliberate indifference
standard requires a plaintiff to assert facts sufficient to form an inference that “the official
in question subjectively recognized a substantial risk of harm” and “that the official in
question subjectively recognized that his [or her] actions were ‘inappropriate in light of
that risk.’” Parrish ex rel. Lee v. Cleveland, 372 F.3d 294, 303 (4th Cir. 2004) (quoting
Rich, 129 F.3d at 340 n.2).

To state an Eighth Amendment claim for denial of adequate medical care, “a
prisoner must allege acts or omissions sufficiently harmful to evidence deliberate
indifference to serious medical needs.” Estelle, 429 U.S. at 106. “To establish that a
health care provider’s actions constitute deliberate indifference to a serious medical need,
the treatment must be so grossly incompetent, inadequate, or excessive as to shock the
conscience or to be intolerable to fundamental fairness.” Miltier v. Beorn, 896 F.2d 848,
851 (4th Cir. 1990) (citing Rogers v. Evans, 792 F.2d 1052, 1058 (11th Cir. 1986)),
overruled in part on other grounds by Farmer, 511 U.S. at 837. “Where a deliberate
indifference claim is predicated on a delay in medical care, . . . there is no Eighth
Amendment violation unless ‘the delay results in some substantial harm to the patient,’
such as a ‘marked’ exacerbation of the prisoner’s medical condition or ‘frequent

complaints of severe pain.’” Formica v. Aylor, 739 F. App’x 745, 755 (4th Cir. 2018)
8
Case 3:19-cv-00420-HEH-EWH Document 117 Filed 05/28/21 Page 9 of 14 PagelD# 1599

(emphasis in original) (quoting Webb v. Hamidullah, 281 F. App’x 159, 166-67 (4th Cir.
2008)).

As discussed below, Doherty fails to state an Eighth Amendment claim as to
Nurse Burris, PA Mallin, Hyman, Corizon, or the Arlington County.

A. Claim Two

In Claim Two, Doherty alleges that Nurse Burris “had a duty to consider [his]
serious medical needs, not disregard them as she did.” (ECF No. 80, at 6.) While
Doherty generally avers that Nurse Burris “treated him with D[eliberate] I[ndifference]”
(id. at 4), and “display[ed] clear D[eliberate] I{ndifference] towards [him]” (id. at 5), he
fails to provide any specific factual allegations about his interactions with Nurse Burris.

Doherty’s vague assertions against Nurse Burris are “no more than conclusions,
[and] are not entitled to the assumption of truth.” See Iqbal, 556 U.S. at 679. Similarly,
Doherty’s ambiguous references to the actions of unidentified Corizon “staff,” are
insufficient to state a claim against Nurse Burris. See ECF No. 80 at 3-4; Davis v. Ruby,
No. 3:13CV288, 2015 WL 501926, at *5 (E.D. Va. Feb. 5, 2015) (explaining that
“[v]ague references to a group of defendants, without specific allegations tying the
individual defendants to the alleged unconstitutional conduct,” fail to support a claim for
relief against the individual defendants (quoting Grieveson v. Anderson, 538 F.3d 763,
778 (7th Cir. 2008))).

Simply put, Doherty has failed to plead sufficient facts to warrant an inference that
Nurse Burris was aware of an excessive risk to Doherty’s health and safety, much less

that she ignored that risk. See Parrish ex rel. Lee, 372 F.3d at 303 (quoting Rich, 129
Case 3:19-cv-00420-HEH-EWH Document 117 Filed 05/28/21 Page 10 of 14 PagelD# 1600

F.3d at 340 n.2). Thus, Doherty has failed to “produce an inference of liability strong
enough to nudge the plaintiff's claims ‘across the line from conceivable to plausible.*”
Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 256 (4th Cir. 2009)
(quoting Jgbal, 556 U.S. at 683). Accordingly, Claim Two will be dismissed.

B. Claim Three

In Claim Three, Doherty alleges that PA Mallin “saw [Doherty] on 3/30/2019...
and 6/22/2019 .. . and treated [Doherty’s] serious medical need with D[eliberate]
I[ndifference].” (ECF No. 80 at 6.) However, Doherty again fails to provide any specific
details concerning his interactions with PA Mallin on either of these dates. Doherty’s
allegations against PA Mallin—like his allegations against Nurse Burris—are vague and
conclusory, and “are not entitled to the assumption of truth.” Jqgbal, 556 U.S. at 679.
Therefore, Claim Three will likewise be dismissed.

C. Claim Four

In Claim Four, Doherty alleges that Corizon “had a duty to ensure qualified
person[s] . . . staffed ACDF.” (ECF No. 80 at 6.) Doherty goes on to allege that
[Corizon] and its CEO Hyman failed in their duties and are liable . . . to [Doherty].” (Jd.)

1. Corizon

A private corporation cannot be held liable “for torts committed by [its employees]
when such liability is predicated upon a theory of respondeat superior.” Austin v.
Paramount Parks, Inc., 195 F.3d 715, 728 (4th Cir. 1999) (citations omitted). Instead, “a
private corporation is liable under § 1983 only when an official policy or custom of the

Corporation causes the alleged deprivation of federal rights.” Jd. (citations omitted). A

10
Case 3:19-cv-00420-HEH-EWH Document 117 Filed 05/28/21 Page 11 of 14 PagelD# 1601

plaintiff must, “identify the offending [corporate] policy [or custom] with precision.”
Carter v. Morris, 164 F.3d 215, 218 (4th Cir. 1999). Here, Doherty fails to identify an
official policy or custom of Corizon that he maintains led to the alleged deprivation of his
rights.’ Accordingly, Claim Four will be dismissed as to Corizon.
2. Hyman

Doherty’s claim against Hyman, who is the CEO of Corizon, is even more tenuous
than his claim against Corizon. Doherty does not allege that Hyman instituted any
official policy or custom that deprived Doherty of his rights. Indeed, Doherty fails to
allege any specific action on the part of Hyman whatsoever, much less personal conduct
that could plausibly suggest that Hyman had any involvement in the alleged violation of
Doherty’s rights. See Wright, 766 F.2d at 850 (citation omitted); Trulock, 275 F.3d at
402. Accordingly, Claim Four will be dismissed as to Hyman.

D. Claim Five

In Claim Five, Doherty alleges that Sheriff Arthur and Arlington County “had a
duty to [Doherty] to ensure he was provided proper medical care.” (ECF No. 80 at 6.)
When a plaintiff brings a § 1983 claim against a local government entity such as
Arlington County, liability attaches only if that municipality undertakes “an official
policy or custom” that “causes an unconstitutional deprivation of the plaintiff's rights.”

Brown v. Mitchell, 308 F. Supp. 2d 682, 692 (E.D. Va. 2004) (citing Monell v. Dep’t of

 

® Doherty vaguely contends that “Corizon’s M[odus] O[perandi] at ACDF” is to “deprive ACDF
inmates the right to proper medical attention.” (ECF No. 80 at 5.) This position seems to be
premised on Doherty’s belief that “[Dr.] Ashby and [Nurse] Burris display[ed] clear D[eliberate]
I[ndifference] towards [him] in separate events.” (/d.) These allegations are insufficient to
identify an official policy or custom that violated Doherty’s rights. Doherty’s allegations
concerning “Corizon’s MO” amount to “no more than [a] conclusion[],” and are “not entitled to
the assumption of truth.” See Iqbal, 556 U.S. at 679.

1]
Case 3:19-cv-00420-HEH-EWH Document 117 Filed 05/28/21 Page 12 of 14 PagelD# 1602

Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978)). A policy or custom for which a
municipality may be held liable can arise in four ways:

(1) through an express policy, such as a written ordinance or regulation;

(2) through the decisions of a person with final policymaking authority;

(3) through an omission, such as a failure to properly train officers, that

“manifest[s] deliberate indifference to the rights of citizens”; or[,]
(4) through a practice that is so “persistent and widespread” as to constitute
a “custom or usage with the force of law.”
Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003) (first alteration in original) (quoting
Carter, 164 F.3d at 217).

Arlington County correctly asserts that it is not liable for any policy or custom
affecting Doherty’s detention at the ACDF because Arlington County has no control over
the facility’s policies and practices. (ECF No. 85 at 2-3.) Rather, under Virginia law,
sheriffs are responsible for the day-to-day operations and maintenance of local jails, such
as the ACDF. See Va. Code § 53.1—-116 et seg.

Courts have repeatedly held that a county is not liable under § 1983 for the actions
of its sheriff in the administration of its jail because, “under the law of Virginia those
actions do not embody an official policy of the [county].” Strickler, 989 F.2d at
1390 (relying on Virginia cases addressing county liability to hold that the City of
Richmond cannot face Monell liability for the sheriff's administration of the city jail); see
also Grayson v. Peed, 195 F.3d 692, 697 (4th Cir. 1999) (“As the county has no control
over policy within the jail, it bears no concomitant responsibility.” (citing Monell, 436
U.S. at 694)). Because Arlington County has no control over policy at the ACDF, in this

instance, “it bears no concomitant responsibility.” Grayson, 195 F.3d at 697.

Accordingly, Claim Five will be dismissed as to Arlington County.
12
Case 3:19-cv-00420-HEH-EWH Document 117 Filed 05/28/21 Page 13 of 14 PagelD# 1603

E. Claim Six

In Claim Six, Doherty alleges that Dr. Ashby, PA Mallin, Nurse Burris and
Corizon “are liable for conspiring to violate [Doherty’s] right to proper medical attention
and then attempting to cover these violations up after the fact,” in violation of 42 U.S.C.
§ 1985(3). (ECF No. 80 at 7.) Doherty posits rather simplistically that because Dr.
Ashby and Nurse Burris “display[ed] clear d[eliberate] i[ndifference] toward [Doherty] in
separate events,” he believes a “reasonable juror [could] infer coordination between
th[ose] two, or more of Corizon’s staff... .” (/d. at 5.) Doherty fails to allege facts with
the requisite level of specificity to plead a § 1985(3) claim.

To establish a civil conspiracy, Doherty must allege facts indicating that
Defendants “acted jointly in concert and that some overt act was done in furtherance of
the conspiracy which resulted in [the] deprivation of a constitutional right.” Hinkle v.
City of Clarksburg, W.Va., 81 F.3d 416, 421 (4th Cir. 1996) (citing Hafner v. Brown, 983
F.2d 570, 577 (4th Cir. 1992)). To this end, Doherty must plead facts that plausibly
suggest “an agreement or a ‘meeting of the minds’ by defendants to violate the claimant’s
constitutional rights.” Simmons v. Poe, 47 F.3d 1370, 1377 (4th Cir. 1995) (quoting
Caldeira v. Cty. of Kauai, 866 F.2d 1175, 1181 (9th Cir. 1989)). “Where the complaint
makes only conclusory allegations of a conspiracy . . . and fails to demonstrate any
agreement or meeting of the minds among the defendants, the court may properly dismiss
the complaint.” Brown v. Angelone, 938 F. Supp. 340, 346 (W.D. Va. 1996) (citations

omitted).

13
Case 3:19-cv-00420-HEH-EWH Document 117 Filed 05/28/21 Page 14 of 14 PagelD# 1604

Here, Doherty offers nothing more than conclusory allegations about the existence
of a conspiracy. Conspicuously absent from Doherty’s Complaint are any facts that
plausibly suggest that Dr. Ashby, PA Mallin, Nurse Burris and Corizon “formed any type
of agreement or acted in concert to injure him.” Jd. “The mere fact that each of these
actors [may have] played a part in the events is not sufficient to show a type of unity of
purpose.” Id.

Simply put, there are no factual allegations in Doherty’s Complaint such that the
Court could infer that Dr. Ashby, PA Mallin, Nurse Burris, and Corizon came together
and collectively agreed to work together to violate Doherty’s rights. As such, Doherty
has again failed to allege facts sufficient “to raise a right to relief above the speculative
level.” Twombly, 550 U.S. at 555. Accordingly, Claim Six will be dismissed.

IV. CONCLUSION

For the aforementioned reasons, the Motions to Dismiss filed by Arlington County
(ECF No. 84) and the Motion to Dismiss jointly filed by Corizon, Hyman, Nurse Burris,
and PA Mallin (ECF No. 91) will be granted. Claims Two, Three, Four, and Six will be
dismissed. Claim Five will be dismissed as to Arlington County. The Motion to Strike
(ECF No. 111) will be denied as moot.

An appropriate Order shall accompany this Memorandum Opinion.

we /s/

Henry E. Hudson
Senior United States District Judge

 

Date May 28, 202 |
Richmond, Virginia

14
